Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 03/29/2022.  
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,996,664, claims 1-20 of U.S. Patent No. 10,242,755, claims 1-20 of U.S. Patent No. 10,504,619 and claims 1-20 of U.S. Patent No. 11,302,429.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omit certain steps of claims 1-20 in the 9,996,664 patent, claims 1-20 in the 10,242,755 patent and claims 1-20 in the 10,504,619 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-20 in the 9,996,664 patent, claims 1-20 in the 10,242,755 patent, claims 1-20 in the 10,504,619 patent and claims 1-20 in the 11,302,429 patent, because it would have been obvious to omit certain steps with the motivation of providing a system and method to translate messages between a healthcare entity and a vendor entity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesto et al. (US Patent Application Publication US 2016/0063191 A1).
Claim 1:  
Vesto discloses the following limitations as shown below:
physical non-transitory electronic storage storing (see at least Paragraphs 7-10, storing, using a particularly configured processor; Paragraph 190, one or more mass storage devices): 
configuration record information including sets of rules to convert between medical record formats used by healthcare entities and a standardized medical record format (see at least Paragraph 65, translates or reformats (e.g., into Structured Query Language ("SQL") or standard text) the medical information, such as medical reports, to be properly stored at the data center 212. The reformatted medical information can be transmitted using a transmission protocol to enable different medical information to share common identification elements, such as a patient name or social security number. Next, the interface unit 210 transmits the medical information to the data center 212 via the data center interface connection 222. Finally, medical information is stored in the data center 212 in, for example, the DICOM format, which enables medical images and corresponding medical information to be transmitted and stored together.; Paragraph 69; Paragraph 124); and 
one or more physical computer processors configured by computer readable instructions to (see at least Paragraphs 174-175, the machine readable instructions comprise a program for execution by a processor such as the processor 1712 shown in the example processor platform 1700 discussed below in connection with FIG. 17. The program can be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a BLU-RAY™ disk, or a memory associated with the processor 1712, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor; Paragraph 177): 
receive an inbound message including medical record content in a medical record format, and indicating a healthcare entity (see at least Paragraph 31; Paragraphs 41-45; Paragraph 65; Paragraph 69, cloud-based clinical information system enables healthcare entities (e.g., patients, clinicians, sites, groups, communities, and/or other entities) to share information via web-based applications, cloud storage and cloud services; Paragraph 84; Paragraph 124; Paragraphs 157-159, In an example, the message pay load can include a wrapped Lab Order to be exported in a standard HL 7 electronic format to lab service providers. Batch export of immunization information to an immunization registry can also be similarly facilitated. The appropriate messages are generated within the source system and then wrapped within a canonical message format; Paragraph 163); 
determine, based on the configuration record information and the medical record format of the inbound message, which set of rules from the sets of rules should be used to convert the inbound message to the standardized medical record format (see at least Paragraph 31; Paragraphs 41-45; Paragraph 65, If necessary (e.g., when different formats of the received information are incompatible), the interface unit 210 translates or reformats (e.g., into Structured Query Language ("SQL") or standard text) the medical information, such as medical reports, to be properly stored at the data center 212. The reformatted medical information can be transmitted using a transmission protocol; Paragraph 69; Paragraph 84; Paragraph 124; Paragraphs 157-159, In an example, the message pay load can include a wrapped Lab Order to be exported in a standard HL 7 electronic format to lab service providers. Batch export of immunization information to an immunization registry can also be similarly facilitated. The appropriate messages are generated within the source system and then wrapped within a canonical message format); 
convert the medical record content in the inbound message from the medical record format to the standardized medical record format in accordance with the set of rules determined to be used (see at least Paragraph 31; Paragraphs 41-45; Paragraph 65, If necessary (e.g., when different formats of the received information are incompatible), the interface unit 210 translates or reformats (e.g., into Structured Query Language ("SQL") or standard text) the medical information, such as medical reports, to be properly stored at the data center 212. The reformatted medical information can be transmitted using a transmission protocol. Medical information is stored in the data center 212 in, for example, the DICOM format, which enables medical images and corresponding medical information to be transmitted and stored together; Paragraph 69; Paragraph 84; Paragraph 124; Paragraphs 157-159, In an example, the message pay load can include a wrapped Lab Order to be exported in a standard HL 7 electronic format to lab service providers. Batch export of immunization information to an immunization registry can also be similarly facilitated. The appropriate messages are generated within the source system and then wrapped within a canonical message format); and 
effectuate transmission of the medical record content in the standardized medical record format to a vendor entity (see at least see at least Paragraph 65, translates or reformats (e.g., into Structured Query Language ("SQL") or standard text) the medical information, such as medical reports, to be properly stored at the data center 212. The reformatted medical information can be transmitted using a transmission protocol to enable different medical information to share common identification elements, such as a patient name or social security number. Next, the interface unit 210 transmits the medical information to the data center 212 via the data center interface connection 222. Finally, medical information is stored in the data center 212 in, for example, the DICOM format, which enables medical images and corresponding medical information to be transmitted and stored together; Paragraph 124; Paragraphs 166-167).
Claim 11 recites substantially similar method limitations to those of system claim 1 and, as such, is rejected for similar reasons as given above.
Claim 2:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein individual ones of the sets of rules are particular to an individual medical record format used by an individual healthcare entity (see at least Fig. 8A, ele. 810, ele. 811; Paragraph 62, HIS 204 stores medical information such as clinical reports, patient information, and/or administrative information received from, for example, personnel at a hospital, clinic, and/or a physician's office (e.g., an EMR, EHR, PHR, etc.; Paragraph 119, business rules configuration screen allows a user to view and/or adjust business-level rules. For example, mapping rules, coding systems (e.g., medical terminology, etc.), privacy-related rules (e.g., checking whether a Business Associate Agreement exists, etc.) and the like can be defined to specify business-level operations and constraints; Paragraphs 157-159, In an example, the message pay load can include a wrapped Lab Order to be exported in a standard HL 7 electronic format to lab service providers. Batch export of immunization information to an immunization registry can also be similarly facilitated. The appropriate messages are generated within the source system and then wrapped within a canonical message format;).
Claim 12 recites substantially similar method limitations to those of system claim 2 and, as such, is rejected for similar reasons as given above.
Claim 3:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein the medical record format and other ones of the medical record formats differ based upon customizations made to medical record format (see at least Fig. 2, ele. 204 HIS, ele. 206 RIS; Paragraph 59, Web-based portal may be configured according to certain rules, preferences and/or functions, for example. For example, a user may customize the Web portal according to particular desires, preferences and/or requirements; Paragraph 62; Paragraph 119, business rules configuration screen allows a user to view and/or adjust business-level rules. For example, mapping rules, coding systems (e.g., medical terminology, etc.), privacy-related rules (e.g., checking whether a Business Associate Agreement exists, etc.) and the like can be defined to specify business-level operations and constraints).
Claim 13 recites substantially similar method limitations to those of system claim 3 and, as such, is rejected for similar reasons as given above.
Claim 4:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein individual rules in the sets of rules are specific to individual ones of the customizations (see at least Fig. 2, ele. 204 HIS, ele. 206 RIS; Paragraph 59; Paragraph 62; Paragraph 119, business rules configuration screen allows a user to view and/or adjust business-level rules. For example, mapping rules, coding systems (e.g., medical terminology, etc.), privacy-related rules (e.g., checking whether a Business Associate Agreement exists, etc.) and the like can be defined to specify business-level operations and constraints).
Claim 14 recites substantially similar method limitations to those of system claim 4 and, as such, is rejected for similar reasons as given above.
Claim 5:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein a first rule in the set of rules includes parsing the medical record content in the inbound message into structured objects including data fields (see at least Fig. 9; Paragraph 87, mechanism parses healthcare-specific payload structures and creation of clinical data transfer objects (DTOs); Paragraph 131; Paragraph 134).
Claim 15 recites substantially similar method limitations to those of system claim 5 and, as such, is rejected for similar reasons as given above.
Claim 6:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein a second rule in the set of rules includes converting the data fields from the structured objects into standardized format fields of the standardized medical record format (see at least Fig. 9; Paragraph 56, one or more standards (e.g., Digital Imaging and Communications in Medicine (DICOM), Health Level Seven (HL7), ANSI X12N, etc.); Paragraph 65; Paragraph 85; Paragraph 106; Paragraph 157).
Claim 16 recites substantially similar method limitations to those of system claim 6 and, as such, is rejected for similar reasons as given above.
Claim 7:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein one or more of the sets of rules reference other ones of the sets of rules (see at least Paragraph 45, standardized vocabulary using common standards; Paragraph 108, configured rules base; Paragraph 113; Paragraph 114, includes a contractual input/output format types; additional business-level rules that govern message routing, and message filtering criteria to be applied, for example. The configuration can be implemented using XML syntax and/or in some examples, using custom expressions based syntax, and may be unique to each interface).
Claim 17 recites substantially similar method limitations to those of system claim 7 and, as such, is rejected for similar reasons as given above.
Claim 8:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein the configuration record information further specifies which rules are common between the one or more of the sets of rules and the other ones of the sets of rules (see at least Paragraph 45, standardized vocabulary using common standards; Paragraph 108, configured rules base; Paragraph 113; Paragraph 114, includes a contractual input/output format types; additional business-level rules that govern message routing, and message filtering criteria to be applied, for example. The configuration can be implemented using XML syntax and/or in some examples, using custom expressions based syntax, and may be unique to each interface).
Claim 18 recites substantially similar method limitations to those of system claim 8 and, as such, is rejected for similar reasons as given above.
Claim 9:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein the medical record content includes an electronic health record (see at least Paragraph 42, patient’s electronic medical record; Paragraphs 62-64, stores medical information such as clinical reports, patient information, and/or administrative information received from, for example, personnel at a hospital, clinic, and/or a physician's office (e.g. an EMR, EHR, PHR, etc.).
Claim 19 recites substantially similar method limitations to those of system claim 9 and, as such, is rejected for similar reasons as given above.
Claim 10:  
Vesto discloses the limitations as shown in the rejections above.  Vesto further discloses the following limitations:
wherein the medical record formats follow one or more standards of communication (see at least Paragraph 45; Paragraph 62-64; Paragraph 65, medical information is stored in the data center 212 in, for example, the DICOM format, which enables medical images and corresponding medical information to be transmitted and stored together; Paragraph 157, standard HL7 electronic format).
Claim 20 recites substantially similar method limitations to those of system claim 10 and, as such, is rejected for similar reasons as given above.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686